CONCURRING OPINION
Beown, Judge:
I concur in the holding that section 350 precludes any generalization of the Cuban preferential of 20 per centum, continued or made by the so-called Executive Trade Agreement with Cuba, so as to prevent the generalization clause in the reciprocity statute applying to merchandise imported from Japan so as to reduce the duties thereon imposed by the Tariff Act of 1930, 20 per centum.
Secondly, I think the cases of Bertram v. Robertson, 122 U. S. 116, and Whitney v. Robertson, 124 U. S. 190, preclude the application of the favored-nation clauses of the treaties with Japan of November 22, 1894, and February 21, 1911, from affecting a reduction of 20 per centum in the merchandise before us imported from Japan.